MFS® INVESTMENT MANAGEMENT , BOSTON, MASSACHUSETTS02116-3741 (617) 954-5000 May 1, 2012 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Massachusetts Investors Trust (the “Trust”) (File Nos. 2-11401 and 811-203) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectus and Statement of Additional Information for the Trust do not differ from those contained in Post-Effective Amendment No. 98 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on April 26, 2012. Please call the undersigned at (617) 954-4340 or Keli Davis at (617) 954-5873 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President and Senior Counsel SAP/bjn
